PER CURIAM.
In this income tax case it appears the taxpayer corporation, the Keystone Stores Corporation, claimed to deduct as a loss in its income for 1928 losses made by the Keystone Grocery Company. The Commissioner rejected such claim and, on distribution of the assets of the taxpayer corporation under a receivership in the court below, presented such claim. The matter was referred to a master, who reported the loss was deductible from taxpayer’s income, but the court differed from the master and held the loss was not deductible, filing an opinion which stated' and discussed in detail and at length the somewhat complicated facts.
In view of the fact that a further opinion would be but a labored attempt to marshal in different language what was so well stated in the trial judge’s opinion, and as the case turns on its own individual facts, we limit ourselves to affirming the case on the opinion below.